 

Exhibit 10.2

 

ADVISORY AGREEMENT

 

This Advisory Agreement (“Agreement”) is entered into effective August 26th 2015
between Louis Mann (“Advisor”) and VNUE, Inc., (“VNUE”), a Nevada corporation
quoted on the OTCMarkets Pinksheets, with offices at 3209 Utah Avenue South,
Suite 300, Seattle, WA 98134.

 

WHEREAS, Advisor is a former officer and director of VNUE, having resigned as
President and Secretary and from the Board of Directors prior to executing this
Agreement; and

 

WHEREAS, Advisor has substantial business experience in the music industry and
VNUE believes Advisor can provide valuable advisory services related to business
development and relationship building.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, VNUE and the Advisor
agree as follows:

 

Independent Contractor. Nothing contained herein or any document executed in
connection herewith, shall be construed to create an employer-employee,
partnership or joint venture relationship between VNUE and Advisor. Advisor is
an independent contractor and not an officer, director, affiliate, insider,
employee or agent of VNUE or any of its subsidiaries or affiliates. Advisor has
no authority to, and will not, enter into contracts, make representations,
warranties or commitments purporting to be binding on VNUE or otherwise act on
VNUE’s behalf and shall not take any action that might lead third parties to
believe Advisor has the right to do so. The consideration set forth in Section 3
shall be the sole consideration due Advisor for the services rendered hereunder.
It is understood that VNUE will not withhold any amounts for payment of taxes
from the compensation of Advisor hereunder. Advisor will not represent to be or
hold himself out as an employee, officer, or director of VNUE and Advisor
acknowledges that he shall not have any right or entitlement in or to any equity
award or benefit program now or hereafter available to VNUE’s regular employees
as a result of and with respect to the Advisory Seivices. Any and all sums
subject to deductions, if any, required to be withheld and/or paid under any
applicable provincial, state, federal or municipal laws shall be Advisor’s sole
responsibility and Advisor shall indemnify and hold VNUE harmless from any and
all damages, claims and expenses (including, but not limited to, attorneys’ fees
and costs) arising out of or resulting from any claims asserted by any taxing
authority as a result of or in connection with said payments. In the event
Advisor is deemed to be an employee, any such employment would be at-will,
terminable for any reason, with or without notice.

 

Section 1. Advisory Services. Advisor to provide the following services to VNUE
in accordance with the terms and conditions set forth in this agreement:

 

A.VNUE hereby engages the Advisor as an Independent Contractor to provide
strategic entrepreneurial advisory services for the Company.

 

B.The Advisor will provide certain skills, expertise, experience and abilities
developed as an executive in the music business over several decades.

 

C.The Advisor will consult and work with the Directors and Officers of VNUE
concerning matters relating to business development and other matters deemed
necessary arising out of the business affairs of the company.

 

 
 

  

Section 2. Advisor’s Fee. For providing services as set forth herein, the
Advisor shall be entitled to the following compensation:

 

VNUE will compensate Advisor in the amount of Twenty-Five Thousand Dollars
($25,000.00) due and payable on or before December 31, 2015. If such Advisor’s
Fee is not paid within Four (4) Months following the end of the Term, VNUE may
elect to issue MANN Twenty-Five Thousand Dollars ($25,000.00) worth of VNUE
common stock as payment in full for services rendered under this Agreement. If
stock is issued to MANN in lieu of cash, the value of such stock shall be
determined by using the closing price published by OTCMarkets.com on December
31, 2015.

 

Section 3. Expenses. Advisor shall pay his own expenses incurred while acting as
Advisor in performing the duties herein.

 

Section 4. Ability to Perform Services/Third-Party Trade Secrets. Advisor
affirms that Advisor is not restricted from providing services in this Agreement
due to any agreement with any other person or entity. Advisor will not disclose
to VNUE or use in his work any trade secrets, inventions or confidential
information of any other person or entity which Advisor is not lawfully entitled
to disclose or use.

 

Section 5. Place of Work. Advisor may perform the Advisory Services at such
locations as Advisor may choose.

 

Section 6. Term. This Agreement shall commence on August 8, 2015, and continue
through December 31, 2015.

 

Section 7. Liability. The work to be performed under this Agreement will be
performed entirely at Advisor’s risk, and Advisor assumes all responsibility for
the condition of equipment and facilities used in the performance of this
agreement. Advisor agrees to indemnify VNUE for any and all liability or loss
arising in any way out of the actions of Advisor taken in the performance of
this Agreement. VNUE agrees to indemnify and hold Advisor harmless for any and
all liability or loss arising in any way out of the actions, during the term of
this Agreement, of VNUE officers, directors, employees, agents or third parties
not under the control of Advisor.

 

Section 8. Competent Work. All work will be done in a competent fashion in
accordance with applicable standards of the profession.

 

Advisor represents, warrants, and covenants the following:

 

A.Advisor will disclose to VNUE any and all material facts and circumstances,
which may affect his ability to perform its undertaking herein.

 

B.Advisor will not enter into an agreement or understanding, written or oral
that binds VNUE to any third party. Furthermore, Advisor is an independent
contractor acting in the limited capacity as an independent contractor for VNUE.

 

C.Advisor will not disseminate or share with third parties any material
information about

VNUE not already contained in a Company report filed with the Securities and
Exchange Commission, as Advisor acknowledges that such third parties might try
to act on such material non-public information by engaging in “insider trading”
to the detriment of VNUE.

 

 
 

  

Section 9. Legal Right. Advisor covenants and warrants that Advisor has the
unlimited legal right to enter into this Agreement and to perform in accordance
with its terms without violating the rights of others or any applicable law and
that he has not and shall not become a party to any other agreement of any kind
which conflicts with this Agreement. Advisor shall indemnify and hold VNUE
harmless from any and all damages, claims and expenses (including, but not
limited to attorneys’ fees and costs) arising out of or resulting from any claim
that this Agreement violates any such other agreements. Breach of this Section
shall operate to terminate this Agreement automatically without notice otherwise
required by this Agreement.

 

Section 10. Notice. Any notice or communication permitted or required by this
Agreement shall be deemed effective when personally delivered, or sent by
certified or registered mail, properly addressed to VNUE at the address set
forth above and to Advisor at the address on file with VStock Transfer.

 

Section 11. Enforceability. It is agreed between the parties that there are no
other agreements or understandings between them relating to the subject matter
of this agreement. This agreement supersedes all prior agreements, oral or
written, between the parties and is intended as a complete and exclusive
statement of the agreement between the parties. If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions will continue in full force without
being impaired or invalidated in any way.

 

Section 12. Non-exclusion. It is understood that VNUE does not agree to use
Advisor exclusively as its advisor, and that Advisor shall not be held liable
for the actions of third parties which may also be providing the same or similar
services during the term of this Agreement. Likewise, Advisor is free to
contract for services to be performed for other public and private companies
while under contract with VNUE, subject to the terms of this Agreement. Advisor
shall not represent himself as an agent, officer or director of VNUE.

 

Section 13. Miscellaneous. This Agreement shall inure to the benefit of the
parties hereto and their respective successors, heirs and assigns. In case any
provision of this Agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions of the
Agreement shall not in any way be affected or impaired thereby. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada without giving effect to choice of law doctrine. The party in violation
of any of the provision agrees to pay to the injured party all court fees,
attorney fees, charges and expenses as are deemed fair by the court. Each party
hereto consents to personal jurisdiction in Nevada and voluntarily submits to
its jurisdiction in any action or proceeding with respect to this Agreement.
Venue for any action arising hereunder shall lie in the state and federal courts
located Nevada.

 

Section 14. Review by Counsel. Advisor acknowledges that Advisor has had the
opportunity to have this Agreement reviewed by legal counsel of Advisor’s
choice.

 

 
 

  

Section 15. Execution. This Agreement may be executed via facsimile and in
counterparts, which together shall constitute the single Agreement.

 

Section 16. SEC Reporting and Press Release. Advisor acknowledges that VNUE is
an SEC reporting public company and that a Form 8-K will be filed announcing the
Advisory Agreement, which shall include a copy of this Agreement, and that a
Press Release summarizing the Agreement and Advisor’s background may be issued
as well. Advisor agrees to make no additional public statements or press
releases related to VNUE or to this Agreement without VNUE’s prior written
consent.

 

WHEREFORE, the parties have executed this Advisory Agreement as of the date
written above.

 

VNUE, INC.   ADVISOR       By: /s/   By: /s/   Matthew Carona, CEO     Louis
Mann

 

 

 